Citation Nr: 0310439	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by the New York, New York RO that denied 
service connection for PTSD.  


REMAND

In order to comply with VA's duty to notify the veteran of 
the additional evidence and information required from him and 
VA's duty to assist him in obtaining evidence and information 
in support of his claim, the Board undertook additional 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  In April 2002, the Board sent a letter to 
the veteran requesting additional information concerning his 
alleged service stressors.  The Board informed the veteran 
that he would be afforded a period of 30 days in which to 
respond.  A response was received from the veteran later in 
April 2002.  The veteran's response and other information 
were thereafter sent to the U.S. Armed Services Center for 
Research of Unit Records for verification of the veteran's 
alleged stressors.  Thereafter, that organization informed 
the Board that the information provided was insufficient to 
conduct meaningful research to verify a stressor.  

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) authorizing the Board to render a determination 
not less than 30 days after providing notice required under 
38 U.S.C.A. § 5103(a) are invalid because they conflict with 
the provisions of 38 U.S.C.A. § 5103(b), which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The Federal Circuit also held that the provisions of 
38 C.F.R. § 19.9(a)(2) are invalid because, in combination 
with 38 C.F.R. § 20.1304 (2002), they allow the Board to 
consider additional evidence without having remanded the 
matter to the RO for initial consideration of the evidence 
developed by the Board and without having obtained a waiver 
from the claimant of such RO consideration.  Id.  

In light of these circumstances, the case must be remanded 
for the following: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
inform the veteran that any information 
and evidence requested in the letter must 
be received by the RO within one year of 
the date of the RO's letter.  

2.  The RO should then undertake any 
other development it determines is 
required to comply with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. §§ 3.159, 3.326 (2002)

3.  The RO should the readjudicate the 
veteran's claim for service connection 
for PTSD based on all evidence received 
since its most recent consideration of 
this issue.
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and provided an appropriate 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.  

The veteran need take no action unless he is otherwise 
notified by the RO, but he may furnish additional evidence 
and argument while this case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




